DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa ‘176 (US 2009/0011176 A1).
It is initially noted that the reference numbers for Figs. 28(a) and (b) of Ichikawa ‘176 appear to be incorrect in the drawings, but that the 50-series reference numbers in the description appear to directly correspond to the 40-series reference numbers of Figs. 26 and 27.
Regarding claim 1, Ichikawa ‘176 teaches:
a plugging step of plugging (“plugging member 56”, ¶ [108]; plugging members 6/56, Figs. 4, Fig. 28) ends of cells (cells 43/53, Fig. 28) on one of a first end face side (end face 44/54, Fig. 28) and a second end face side (end face 45/55, Fig. 28) in each of the cells of at least one ceramic honeycomb formed body (honeycomb formed body 42/52, Fig. 28; ¶ [0108]), the at least one ceramic honeycomb formed body comprising partition walls that define the cells extending from the first end face to the second end face (“partition wall”, ¶ [0113]; Fig. 28; partition walls 2, Fig. 4)
a shelf board placing step of placing the at least one ceramic honeycomb formed body on a shelf board with the first end face facing downward (shelf under lower setter 47/57, Fig. 28; ¶ [0108], [0111])
a lid arranging step of arranging at least one lid member on the second end face of the at least one ceramic honeycomb formed body so as to completely cover the second end face (upper setter 47/57, Fig. 28; ¶ [0102]-[0104], [0108], [0111])
a firing step of placing the at least one ceramic honeycomb formed body together with the shelf board and the lid member in a firing furnace and firing the at least one ceramic honeycomb formed body (¶ [0111], [0114]).
Regarding claim 2, Ichikawa ‘176 further teaches in the shelf board placing step, a firing setter is arranged between the shelf board and the first end face of the ceramic honeycomb formed body (lower setter 47/57; Fig. 28; ¶ [0108], [0111]).
Regarding claim 3, Ichikawa ‘176 further teaches the lid member is formed of an inorganic material (¶ [0102]-[0104]).
Regarding claim 4, Ichikawa ‘176 further teaches the lid member is a firing setter (¶ [0102]-[0104], [0111]).
Regarding claim 5, Ichikawa ‘176 further teaches the lid arranging step is carried out immediately after the plugging step (¶ [0108], [0111], [0114]).
Regarding claim 7, Ichikawa ‘176 further teaches after firing, the partition walls are formed of at least one ceramic selected from the group consisting of the species as claimed (¶ [0098]; “cordierite”, ¶ [0113]).
Regarding claim 8, Ichikawa ‘176 further teaches each of the partition walls after firing has a thickness of from 0.10 to 0.45 mm (¶ [0094], [0113]).

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurey ‘123 (US 2012/0306123 A1).

Regarding claim 1, Maurey ‘123 teaches:
a plugging step (¶ [0007]) of plugging (plugs 26, Fig. 12) ends of cells (channels 24, Fig. 12) on one of a first end face side (upper face of substrate 20, Fig. 12) and a second end face side (lower face of substrate 20, Fig. 12) in each of the cells of at least one ceramic honeycomb formed body (substrate 20, Fig. 12), the at least one ceramic honeycomb formed body comprising partition walls that define the cells extending from the first end face to the second end face (walls of channels 24, Fig. 12)
a shelf board placing step of placing the at least one ceramic honeycomb formed body on a shelf board with the first end face facing downward (setter plate 70, Fig. 12)
a lid arranging step of arranging at least one lid member on the second end face of the at least one ceramic honeycomb formed body so as to completely cover the second end face (felt 72 and weight 74, Fig. 12)
a firing step of placing the at least one ceramic honeycomb formed body together with the shelf board and the lid member in a firing furnace and firing the at least one ceramic honeycomb formed body (oven 100, Fig. 12; ¶ [0007], [0041]).
Regarding claim 2, Maurey ‘123 further teaches in the shelf board placing step, a firing setter is arranged between the shelf board and the first end face of the ceramic honeycomb formed body (lower refractory felt 72, Fig. 12; ¶ [0041]).
Regarding claim 3, Maurey ‘123 further teaches the lid member is formed of an inorganic material (“refractory material felt 72, desirably alumina felt 72”, ¶ [0041]).
Regarding claim 4, Maurey ‘123 further teaches the lid member is a firing setter (felt 72 and weight 74, Fig. 12; ¶ [0041]).
Regarding claim 5, Maurey ‘123 further teaches the lid arranging step is carried out immediately after the plugging step (¶ [0007], [0041]).
Regarding claim 7, Maurey ‘123 further teaches after firing, the partition walls are formed of at least one ceramic selected from the group as claimed (“alumina”, ¶ [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa ‘176 (US 2009/0011176 A1) in view of Kaneda ‘324 (US 2006/0192324 A1).
Regarding claim 6, Ichikawa ‘176 is silent regarding a defect inspection step of carrying out a defect inspection by a laser smoke method after firing the ceramic honeycomb formed body.  In analogous art of manufacturing ceramic honeycomb formed bodies, Kaneda ‘324 suggests a defect inspection step of carrying out a defect inspection by a laser smoke method after firing a ceramic honeycomb formed body for the benefit of detecting defects in the body (¶ [0120]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ichikawa ‘176 by performing a defect inspection step of carrying out a defect inspection by a laser smoke method after firing the ceramic honeycomb formed body for the benefit of detecting defects in the body, as suggested by Kaneda ‘324.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurey ‘123 (US 2012/0306123 A1) in view of Kaneda ‘324 (US 2006/0192324 A1).
Regarding claim 6, Maurey ‘123 is silent regarding a defect inspection step of carrying out a defect inspection by a laser smoke method after firing the ceramic honeycomb formed body.  In analogous art of manufacturing ceramic honeycomb formed bodies, Kaneda ‘324 suggests a defect inspection step of carrying out a defect inspection by a laser smoke method after firing a ceramic honeycomb formed body for the benefit of detecting defects in the body (¶ [0120]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maurey ‘123 by performing a defect inspection step of carrying out a defect inspection by a laser smoke method after firing the ceramic honeycomb formed body for the benefit of detecting defects in the body, as suggested by Kaneda ‘324.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurey ‘123 (US 2012/0306123 A1) in view of Ichikawa ‘176 (US 2009/0011176 A1).
Regarding claim 8, Maurey ‘123 is silent regarding partition wall thickness.  In analogous art of manufacturing ceramic honeycomb structures, Ichikawa ‘176 suggests a ceramic honeycomb structure having partition walls, wherein each of the partition walls after firing has a thickness of from 0.10 to 0.45 mm as a known thickness for honeycomb walls having fluids flowing therethrough (¶ [0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maurey ‘123 by making each of the partition walls after firing have a thickness of from 0.10 to 0.45 mm as a known thickness for honeycomb walls having fluids flowing therethrough, as suggested by Ichikawa ‘176.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741